UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF COLUMBIA


GORDON C. REID,                                     )
                                                    )
                      Plaintiff,                    )
                                                    )
                      v.                            ) Civ. Action No. 15-375 (RMC)
                                                    )
CHARLES E. SAMUELS, JR.,                            )
                                                    )
                      Defendant.                    )


                                   MEMORANDUM OPINION

              Pending before the Court is Defendant Charles Samuels Jr.’s Motion to Dismiss

or, in the Alternative, for Summary Judgment [Dkt. 14]. On October 1, 2015, the Court directed

Mr. Reid to respond to the instant motion by November 30, 2015, and advised that his failure to

respond might result in summary dismissal of the case on what would be treated as a conceded

motion. Order [Dkt. 15]. On January 5, 2016, the Court granted Mr. Reid’s motion for

additional time to respond and directed him to file his response by January 29, 2016. Mr. Reid

has neither filed a response nor sought additional time to respond. Hence, pursuant to Local

Civil Rule 7(b), the Court will treat Mr. Samuels’ motion to dismiss as conceded and will

dismiss the case. See Slovinec v. Amer. Univ., 520 F. Supp. 2d 107, 111 (D.D.C. 2007)

(discussing enforcement of the local rule) (citations omitted). A memorializing Order will issue

separately.



Date: March 3, 2016                         __________/s/________________
                                            ROSEMARY M. COLLYER
                                            United States District Judge